                                                                               rILED IN CCIJR'i
                                                                                ASHEVILLE h:

                 IN THE TINITED STATES DISTRICT COURT SEP - I 2f,2I
            FOR TFIE WESTERN DISTRICT OF NORTH CAROLINS.s. orsrnrcr couRr
                          ASHEVILLE DIVISION        E}
                                                    E-
                                                       W. DISTRICT OF N.C,


                            DOCKET NO. 1 :21-CR-0003         1




LINITED STATES OF AMERICA
                                                    CONSENT ORDER AND
              V.                                  JUDGMENT OF FORFEITURE

ADAM BURNICE KAKENOWASH


       WHEREAS, the defendant, ADAM BURNICE KAKENOWASH, has
entered into a plea agreement (incorporated by reference herein) with the United
States and has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or
more criminal offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. S 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. crim. P. 32.2(b)(1) & (c)(2), the Courr finds
that there is the requisite nexus between the properfy and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




      Case 1:21-cr-00031-MR-WCM Document 21 Filed 09/01/21 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the properly described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFDREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

          o   Motorola E6 cellular phone, serial number 352194101169543.

      The United States Marshal andlor other properfy custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21  U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in          the
property ndy, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorizedto conduct any discovery needed
to identiff, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.




                                           2




      Case 1:21-cr-00031-MR-WCM Document 21 Filed 09/01/21 Page 2 of 3
       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2),and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P.32.2(b)(4XA), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




     JAMIN BAIN-CREED
Assistanlrunited     tes Attorney




                CE KAKENOWASH
Defendant


            !'lt:t-<A-.Yt*<-
MARY   LEN COLEMAN
A    for Defendant




                                              Signed:   5"e"J1,202r

                                           W. CARLETO
                                           United States 'agistrate Judge
                                                         t of North Carolina




                                          a
                                          J




     Case 1:21-cr-00031-MR-WCM Document 21 Filed 09/01/21 Page 3 of 3
